Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 13 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,301,265 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-5, and 21 herein are generic to the claims of ‘265. As to claim 22, note, at least compound  
    PNG
    media_image1.png
    150
    127
    media_image1.png
    Greyscale
would have been envisaged by one of ordinary skill in the art from the claimed general formula of claim 1 in ‘265, i.e., R1 to R3 are hydrogen and R4 is quinolone. As to claim 21 and 23, note, an intended use of a composition would not materially limit the .
Claim Rejections 35 U.S.C., 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-5 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by PubChem CID 4999481

    PNG
    media_image2.png
    163
    252
    media_image2.png
    Greyscale
 , or composition comprising it, has been known, for sale, and used in the art since 2005 for various biological test. Thus, a composition of the compound with a well-known carrier, such as water or DMSO, and a kit containing it in a container and an instruction of how to use it, would have been at once envisaged by one of ordinary skill in the art. As to the limitation of “A small molecular BoNT/A inhibitor,” note, an intended use or a function of a compound or composition would not materially limit the compound or composition. As to the content of the instruction, note that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). Thus, the content of the instruction would not further limit .

Claim 22 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sehara et al. (WO 2006/013904 A1, US 20080292619 A1 is the US equivalence, following citations are based on the US publication).
Sehara et al. teach compound 7-[phenyl(pyridine-2-ylamino)methyl]quinoline-8-ol, i.e., 
    PNG
    media_image3.png
    116
    130
    media_image3.png
    Greyscale
, a BoNT/A inhibitor recited in claim 22 herein, as an antagonist of meltrin alpha. See, particularly, example 11, paragraphs [0262] to [0264]. Sehara et al. further teach a preventive or therapeutic agent comprising the meltrin alpha antagonist and pharmaceutical acceptable excipients, carriers. See, particularly, paragraphs [0131] to [0134], claims 1 and 9-12.  As to the limitation of “A small molecular BoNT/A inhibitor,” note, an intended use or a function of a compound or composition would not materially limit the compound or composition.

 Claim Rejections 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sehara et al. (WO 2006/013904 A1, US 20080292619 A1 is the US equivalence, following citations are based on the US publication) in view of PubChem CID 4999481 and applicants’ admission.
Sehara et al. teach compound 7-[phenyl(pyridine-2-ylamino)methyl]quinoline-8-ol, i.e., 
    PNG
    media_image3.png
    116
    130
    media_image3.png
    Greyscale
, a BoNT/A inhibitor recited in claim 22 herein, as an antagonist of meltrin alpha. See, particularly, example 11, paragraphs [0262] to [0264]. Sehara et al. further teach a preventive or therapeutic agent comprising the meltrin alpha antagonist and pharmaceutical acceptable excipients, carriers. See, particularly, paragraphs [0131] to [0134], claims 1 and 9-12.  
Sehara et al. do not teach expressly a compound having a methyl group on the quinoline, such as 
    PNG
    media_image2.png
    163
    252
    media_image2.png
    Greyscale
, i.e., replace the H with a methyl group . 
However, PubChem CID 4999481 reveals that the compound has been known in the art since 2005. See, the entire document. Applicant select the group of compounds defined in claim 1 as patentably indistinct species. i.e., applicants admitted on the record that the compound species within the claim 1 as submitted May 1, 2020 would have been obvious each over the others. Particularly, applicants view compounds of formula I wherein R1 is H, CH2OH, CHO, COOH, CH3, or CN are patentably indistinctable each from the others by electing a group of patentably 
    PNG
    media_image4.png
    163
    252
    media_image4.png
    Greyscale
 is an adjacent homologue of 
    PNG
    media_image3.png
    116
    130
    media_image3.png
    Greyscale
, which would have been expected to have similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use a compound of general formula I wherein R1 is methyl group.
A person of ordinary skill in the art would have been motivated to use a compound of general formula I wherein R1 is methyl group, such as 
    PNG
    media_image4.png
    163
    252
    media_image4.png
    Greyscale
,

    PNG
    media_image3.png
    116
    130
    media_image3.png
    Greyscale
in making the therapeutic agent or composition. A kit comprising the composition and an instruction of how to use it within a container would have been obvious as such a common practice. As to limitation of “small molecular  BoNT/A inhibitor” and “wherein the compound of formula I specifically binds with zinc-dependent active sites of BoNT/A light chain endopeptidase”, note, an intended use of a compound or composition would not materially limit the compound or composition. Furthermore, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02. Thus, it is applicants’ burden to show that the cited compound do not have the functions/properties recited herein.
Regarding claim 13, note it would have been obvious to make a kit comprising the composition and an instruction of using the composition in a container simply for convenience. As to the content of the instruction, note that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 
Response to the Arguments
Applicants’ amendments and remarks submitted February 4, 2021 have been fully considered, but are moot in view of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627